Exhibit 10.1

MASTER LEASE AGREEMENT
Dated as of July 1, 2008

 

Lessor:

SPAR Marketing Services, Inc.

 

Lessee:

SPAR Marketing Force, Inc.

 

Address:

7711 North Military Trail
Palm Beach Gardens, FL 33410

Address:

1910 Opdyke Court
Auburn Hills, MI 48326

 

Terms And Conditions of Lease

The undersigned Lessee hereby requests Lessor to purchase the personal property
described in any Equipment Schedule hereunder (herein called "Equipment") from
the supplier(s) listed in any Equipment Schedule hereunder (herein called
"Vendor" and/or "Manufacturer", as applicable) and to lease the Equipment to
Lessee on the terms and conditions of the lease set forth below.

 

Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor, the
Equipment, all upon the terms and provisions and subject to the conditions set
forth in this Master Lease Agreement (as the same may be supplemented, modified,
amended, restated or replaced from time to time in the manner provided herein,
this "Lease").

 

In consideration of the foregoing, the mutual covenants and agreements
hereinafter set forth, and other good and valuable consideration (the receipt
and adequacy of which is hereby acknowledged by the parties), the parties hereto
hereby agree as follows:

 

1.

NO WARRANTIES BY LESSOR. Lessee has selected the Equipment and may have entered
into certain purchase, licensing, or maintenance agreements with the Vendor
and/or Manufacturer (herein referred to as an "Acquisition Agreement") covering
the Equipment as further described in Paragraph 25 hereof. If Lessee has entered
into any Acquisition Agreement, each agreement shall provide for certain rights
and obligations of the party thereto with respect to the Equipment, and Lessee
shall perform all of the obligations set forth in each Acquisition Agreement as
if this Lease did not exist. LESSOR MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO
ANY MATTER WHATSOEVER, INCLUDING THE CONDITION OF THE EQUIPMENT, ITS
MERCHANTABILITY OR ITS FITNESSES FOR ANY PARTICULAR PURPOSE, AND, AS TO LESSOR,
LESSEE LEASES THE EQUIPMENT "AS IS" AND "WHERE IS". LESSOR SHALL HAVE NO
LIABILITY FOR ANY LOSS, DAMAGE OR EXPENSE OF ANY KIND WHATSOEVER RELATING
THERETO, INCLUDING (WITHOUT LIMITATION) ANY SPECIAL, INDIRECT, INCIDENTAL OR
CONSQUENTIAL DAMAGES OF ANY CHARACTER.

 

2.

CLAIMS AGAINST VENDOR AND/OR MANUFACTURER. If the Equipment is not properly
installed, does not operate as represented or warranted by Vendor and/or
Manufacturer, or is unsatisfactory for any reason, Lessee shall make any claim
on account thereof solely against Vendor and/or Manufacturer pursuant to the
Acquisition Agreement, if any, and shall, nevertheless, pay Lessor all rent
payable under this Lease. All warranties from Vendor and/or Manufacturer are, to
the extent they are assignable, hereby assigned to Lessee for the term of this
Lease or until an Event of Default occurs hereunder, for Lessee's exercise at
Lessee's expense. Lessee may directly inquire with Vendor and/or Manufacturer to
receive an accurate and complete statement of such warranties, including any
disclaimers or limitations of such warranties or of any remedies with respect
thereto.

 

3.

VENDOR NOT AN AGENT. Lessee understands and agrees that neither Vendor, nor any
sales representative or other agent of Vendor, is an agent of Lessor. Sales
representatives or agents of Vendor, and persons that are not employed by Lessor
(including brokers and agents) are not authorized to waive or alter any term or
condition of this Lease, and no representation as to the Equipment or any other
matter by Vendor or any other person that is not employed by Lessor (including
brokers or agents) shall in any way affect Lessee's duty to pay the rent and
perform its other obligations as set forth in this Lease.

 

4.

NON-CANCELLABLE LEASE. This Lease and any Equipment Schedule hereto cannot be
cancelled or terminated except as expressly provided herein. Lessee agrees that
its obligation to pay all rent and other sums payable hereunder and the rights
of Lessor in and to such rent are absolute and unconditional and are not subject
to any abatement, reduction, setoff, defense, counterclaim or recoupment due or
alleged to be due to, or by reason of, any past, present or future claims which
Lessee may have against Lessor, any assignee, any Manufacturer or Vendor, or
against any person for any reason whatsoever.

 

5.

ORDERING EQUIPMENT. Lessee shall arrange for delivery of the Equipment so that
it can be accepted in accordance with Paragraph 6 hereof within 90 days after
the date on which Lessor accepts Lessee's offer to enter into this Lease with
respect to any Equipment Schedule or by such other date as may be set forth in

 

 

--------------------------------------------------------------------------------



 

an Equipment Schedule or Approval Letter issued by Lessor as the Approval
Expiration Date. Unless otherwise specified on the Equipment Schedule, Lessee
shall be responsible for all transportation, packing, installation, testing and
other charges in connection with the delivery, installation and use of the
Equipment. Lessee hereby authorizes Lessor to insert in any Equipment Schedule
hereunder the serial numbers and other identification data of Equipment when
determined by Lessor.

 

6.

ACCEPTANCE. Lessee acknowledges that for purposes of receiving or accepting the
Equipment from Vendor, Lessee is acting on Lessor's behalf. Upon delivery of the
Equipment to Lessee and Lessee's inspection thereof, Lessee shall furnish Lessor
a written statement (a) acknowledging receipt of the Equipment in good condition
and repair and (b) accepting it as satisfactory in all respects for the purposes
of this Lease (the "Certificate of Acceptance"). Unless otherwise set forth in
the applicable Equipment Schedule, the first day of the month following receipt
and acceptance of the Equipment covered by an Equipment Schedule shall be the
Rent Commencement Date therefor. However, should Lessee have a previous lease
with Lessor which is active at the time of acceptance of the Equipment under the
Equipment Schedule and said lease and the current Equipment Schedule hereunder
shall have the same invoice address then the Rent Commencement Date shall occur
in the month immediately following acceptance of the Equipment on the rent
payment due date established with Lessee for said previous active lease. Lessor
is authorized to fill in on any Equipment Schedule hereunder the Rent
Commencement Date in accordance with the foregoing.

 

7.

TERMINATION BY LESSOR. If, by the Approval Expiration Date, the Equipment
described in any Equipment Schedule has not been delivered to Lessee and
accepted by Lessee as provided in Paragraph 6 hereof, or if other conditions of
Lessor's Approval Letter, if any, have not been met, then Lessor may, at its
option, terminate this Lease and its obligations hereunder with respect to such
Equipment Schedule at any time after the expiration of such 90 days or any date
after the Approval Expiration Date, as applicable. Lessor shall give Lessee
written notice whether or not it elects to exercise such option within 10 days
after Lessor's receipt of Lessee's written request for such notice.

 

8.

TERM. The term of this Lease shall be comprised of an Interim Term and an
Initial Term. The Interim Term shall commence on the date the Certificate of
Acceptance is executed by Lessee (the "Acceptance Date") and terminate on the
Rent Commencement Date. The Initial Term of this Lease shall begin on the Rent
Commencement Date, and shall terminate on the later of (i) the last day of the
last month of the Initial Term (as that Term is set forth in the applicable
Equipment Schedule hereto) or (ii) the date Lessee fulfills all Lessee's
obligations hereunder.

 

9.

RENTAL. The rental amount payable to Lessor by Lessee for the Equipment will be
set forth in the Equipment Schedule(s) ("Rental Amount"). As the first rent
payment for the Equipment, Lessee shall pay Lessor in immediately available
funds on the Rent Commencement Date the sum of, (i) the Rental Amount, and (ii)
Interim Rent in an amount equal to 1/30th of the Rental Amount times the number
of days from and including the Acceptance Date through but excluding the Rent
Commencement Date, and subsequent rent payments shall be due on the same day of
each calendar period as indicated on the Equipment Schedule for the balance of
the Initial Term. Rent payments shall be due whether or not Lessee has received
any notice that such payments are due. All rent payments shall be paid to Lessor
at its address set forth above or as otherwise directed by Lessor in writing.

 

10.

RENEWAL. If no default shall have occurred and be continuing, Lessee shall be
entitled to renew this Lease with respect to all, but not less than all, of the
Equipment covered by an Equipment Schedule for a minimum 12 month period at an
amount equal to the fair market rental value thereof, in use and operational, in
the condition required by this Lease, payable on a periodic basis, as mutually
agreed by Lessor and Lessee ("Renewal Rent"). Lessee must give Lessor written
notice of its intention to exercise said option, which notice must be received
by Lessor at least 90 days before expiration of the Initial Term. The first
installment of the Renewal Rent shall be due at expiration of the Initial Term
of this Lease. Should Lessee fail to comply with the provisions described above
covering renewal, upon expiration of the Initial Term, the term of this Lease
shall be automatically extended for a term of 3 months. Thereafter, the term of
this Lease will be extended for subsequent full month periods, on a month to
month basis, until Lessee has given at least 90 days written notice terminating
this Lease. Such termination will take effect upon completion of all Lessee's
obligations under this Lease (including payment of all periodic rental payments
due during such 90 day period, as provided in Paragraph 9 of this Lease). At any
time after the expiration of the Initial Term, if this Lease has been
automatically extended as set forth herein, Lessor reserves the right to
terminate this Lease by 30 days written notice to Lessee.

 

11.

LOCATION; INSPECTION; LABELS. The Equipment shall be delivered to and shall not
be removed without Lessor's prior written consent from the "Equipment Location"
shown on the related Equipment Schedule, or if none is specified, Lessee's
billing address shown above. Lessor shall have the right to

 

 

--------------------------------------------------------------------------------



 

inspect the Equipment at any reasonable time. If Lessor supplies Lessee with
labels stating that the Equipment is owned by Lessor, Lessee shall affix such
labels to and keep them in a prominent place on the Equipment.

 

12.

REPAIRS; USE; ALTERATIONS. Lessee, at its own cost and expense, shall keep the
Equipment in good repair and working order, in the same condition as when
delivered to Lessee, reasonable wear and tear excepted, and in accordance with
the manufacturer's recommended specifications; shall use the Equipment lawfully;
shall not alter the Equipment without Lessor's prior written consent, shall use
the Equipment in compliance with any existing Manufacturer's service and
warranty requirements and any insurance policies applicable to the Equipment and
shall furnish all parts and servicing required therefor. All parts, repairs,
additions, alterations and attachments placed on or incorporated into the
Equipment which cannot be removed without damage to the Equipment shall
immediately become part of the Equipment and shall be the property of the
Lessor. Lessee will obtain and maintain all permits, licenses and registrations
necessary to lawfully operate the facility where the Equipment is located.
Lessee shall comply with all applicable environmental and industrial hygiene
laws, rules and regulations (including but not limited to federal, state, and
local environmental protection, occupational, health and safety or similar laws,
ordinances and restrictions). Lessee shall, not later than 5 days after the
occurrence, provide Lessor with copies of any report required to be filed with
governmental agencies regulating environmental claims. Lessee shall immediately
notify Lessor in writing of any existing, pending or threatened investigation,
inquiry, claim or action by any governmental authority in connection with any
law, rule or regulation relating to industrial hygiene or environmental
conditions that could affect the Equipment.

 

13.

MAINTENANCE. If the Equipment is such that Lessee is not normally capable of
maintaining it, Lessee, at its expense, shall enter into and maintain in full
force and effect throughout the Initial Term and any renewal term, Vendor and/or
Manufacturer's standard maintenance contract, and shall comply with all its
obligations thereunder. An alternate source of maintenance may be used with
Lessor's prior written consent. Such consent shall be granted if, in Lessor's
reasonable opinion, the Equipment will be maintained in an equivalent state of
good repair, condition and working order.

 

14.

SURRENDER. Provided that Lessee does not exercise the purchase option as set
forth in Paragraph 27 hereof, upon the expiration of the Initial Term, or any
renewal term, or upon demand by Lessor made pursuant to Paragraph 21 of this
Lease, Lessee, at its expense, shall return all, but not less than all, of the
Equipment by delivering it to such place or on board such carrier, packed for
shipping, as Lessor may specify. Lessee agrees that the Equipment, when
returned, shall be in the same condition as when delivered to Lessee, reasonable
wear and tear excepted, and in a condition which will permit Lessor to be
eligible for Manufacturer's standard maintenance contract without incurring any
expense to repair or rehabilitate such Equipment. Lessee shall be liable for
reasonable and necessary expenses to place the Equipment in such condition.
Lessee shall remain liable for the condition of the Equipment until it is
received and accepted at the destination designated by Lessor as set forth
above. If any items of Equipment are missing or damaged when returned, such
occurrence shall be treated as an event of Loss or Damage with respect to such
missing or damaged items and shall be subject to the terms specified in
Paragraph 15 below. Lessee shall provide Lessor with a Letter of Maintainability
from the Manufacturer of the Equipment, which letter shall state that the
Equipment will be eligible for the Manufacturer's standard maintenance contract
when sold or leased to a third party. Lessee shall give Lessor prior written
notice that it is returning the Equipment as provided above, and such notice
must be received by Lessor at least 90 days prior to such return. Should Lessee
fail to comply with the provisions described above covering surrender, upon
expiration of the Initial Term, the term of this Lease shall be automatically
extended for a term of 3 months. Thereafter, the term of this Lease will be
extended for subsequent full month periods, on a month to month basis, until
Lessee has given at least 90 days written notice terminating this Lease. Such
termination will take effect upon completion of all Lessee's obligations under
this Lease (including payment of all periodic rental payments due during such 90
day period, as provided in Paragraph 9 of this Lease). At any time after the
expiration of the Initial Term, if this Lease has been automatically extended as
set forth herein. Lessor reserves the right to terminate this Lease by 30 days
written notice to Lessee.

 

15.

LOSS OR DAMAGE. Lessee shall bear the entire risk of loss, theft, destruction of
or damage to the Equipment or any item thereof (herein "Loss or Damage") from
any cause whatsoever. No Loss or Damage shall relieve Lessee of the obligation
to pay rent or of any other obligation under this Lease. In the event of Loss or
Damage, Lessee, at the option of Lessor; shall: (a) place the same in good
condition and repair; (b) replace the same with like equipment acceptable to
Lessor in good condition and repair with clear title thereto in Lessor; or (c)
pay to Lessor the total of the following amounts: (i) the total rent and other
amounts due and owing at the time of such payment, plus (ii) an amount
calculated by Lessor which is the present value at 5% per annum simple interest
discount of all rent and other amounts payable by Lessee with respect to said
item from date of such payment to date of expiration of its Initial Term, plus
(iii) the "reversionary value" of the Equipment, which shall be determined by
Lessor as the total cost of the Equipment less 60% of the total rent (net of
sales/use taxes, if any) required to be paid pursuant to Paragraph 9. Upon
Lessor's receipt of such payment, Lessee and/or Lessee's insurer shall be
entitled to

 

 

--------------------------------------------------------------------------------



 

Lessor's interest in said item, for salvage purposes, in its then condition and
location, "as-is'', without any warranty, express or implied.

 

16.

INSURANCE. Lessee shall provide, maintain and pay for (a) all risk property
insurance against the loss or theft of or damage to the Equipment, for the full
replacement value thereof, naming Lessor as a loss payee, and (b) commercial
general liability insurance (and if Lessee is a doctor; hospital or other health
care provider, medical malpractice insurance). All such policies shall name
Lessor as an additional insured and shall have combined single limits in amounts
acceptable to Lessor. All such insurance policies shall be endorsed to be
primary and non-contributory to any policies maintained by Lessor. In addition
Lessee shall cause Lessor to be named as an additional insured on any excess or
umbrella policies purchased by Lessee. A copy of each paid-up policy evidencing
such insurance (appropriately authenticated by the insurer) or a certificate of
the insurer providing such coverage proving that such policies have been issued,
providing the coverage required hereunder shall be delivered to Lessor prior to
the Rent Commencement Date. All insurance shall be placed with companies
satisfactory to Lessor and shall contain the insurer's agreement to give 30 days
written notice to Lessor before cancellation or any material change of any
policy of insurance.

 

17.

TAXES. Lessee shall reimburse to Lessor (or pay directly if, but only if,
instructed by Lessor) all charges and taxes (local, State and federal) which may
now or hereafter be imposed or levied upon the sale, purchase, ownership,
leasing, possession or use of the Equipment; excluding, however; all income
taxes levied on (a) any rental payments made to Lessor hereunder; (b) any
payment made to Lessor in connection with Loss or Damage to the Equipment under
Paragraph 15 hereof, or (c) any payment made to Lessor in connection with
Lessee's exercise of its purchase option under Paragraph 27 hereof.

 

18.

LESSOR'S PAYMENT. If Lessee fails to provide or maintain said insurance, to pay
said taxes, charges and fees, or to discharge any levies, liens and encumbrances
created by Lessee, Lessor shall have the right, but shall not be obligated, to
obtain such insurance, pay such taxes, charges and fees, or effect such
discharge. In that event, Lessee shall remit to Lessor the cost thereof with the
next rent payment.

 

19.

INDEMNITY. (a) General Indemnity. Lessee shall indemnify Lessor against and hold
Lessor harmless from any and all claims, actions, damages, costs, expenses
including reasonable attorneys' fees, obligations, liabilities and liens
(including any of the foregoing arising or imposed under the doctrines of
"strict liability" or "product liability" and including without limitation the
cost of any fines, remedial action, damage to the environment and cleanup and
the fees and costs of consultants and experts), arising out of the manufacture,
purchase, lease, ownership, possession, operation, condition, return or use of
the Equipment, or by operation of law, excluding however, any of the foregoing
resulting from the gross negligence or willful misconduct of Lessor. Lessee
agrees that upon written notice by Lessor of the assertion of such a claim,
action, damage, obligation, liability or lien, Lessee shall assume full
responsibility for the defense thereof. Lessee's choice of counsel shall be
mutually acceptable to both Lessee and Lessor. This indemnity also extends to
any environmental claims arising out of or relating to prior acts or omissions
of any party whatsoever. The provisions of this paragraph shall survive
termination of this Lease with respect to events occurring prior to such
termination.

 

 

(b)

Tax Indemnity. Lessee acknowledges that Lessor shall be entitled to all tax
benefits of ownership with respect to the Equipment (the "Tax Benefits"),
including but not limited to, (i) the accelerated cost recovery deductions
determined in accordance with Section 168(b)(1) of the Internal Revenue Code of
1986 for the Equipment based on the original cost of the Equipment to Lessor
(ii) deductions for interest on any indebtedness incurred by Lessor to finance
the Equipment and (iii) sourcing of income and losses attributable to this
Lease, to the United States. Lessee represents that the Equipment shall be
depreciable for Federal tax purposes utilizing the MACRS Recovery Period as set
forth in the Equipment Schedule, with such depreciation commencing as of the
date of Equipment acceptance by Lessee as set forth on the Certificate of
Acceptance. Lessee agrees to take no action inconsistent with the foregoing or
any action which would result in the loss, disallowance or unavailability to
Lessor of all or any part of the Tax Benefits. Lessee hereby indemnifies and
holds harmless Lessor and its assigns from and against (i) the loss,
disallowance, unavailability or recapture of all or any part of the Tax Benefits
resulting from any action, statement, misrepresentation or breach of warranty or
covenant by Lessee of any nature whatsoever including but not limited to the
breach of any representations, warranties or covenants contained in this
paragraph, plus (ii) all interest, penalties, fines or additions to tax
resulting from such loss, disallowance, unavailability or recapture, plus (iii)
all taxes required to be paid by Lessor upon receipt of the indemnity set forth
in this paragraph. Any payments made by Lessee to reimburse Lessor for lost Tax
Benefits shall be calculated (i) on the assumption that Lessor is subject to the
maximum Federal Corporate Income Tax with respect to each year and that all Tax
Benefits are currently utilized, and (ii) without regard to whether Lessor or
any members of a consolidated group of which Lessor is also a member is then
subject to any increase in tax as a result of the loss of Tax Benefits. For the
purposes of this paragraph, "Lessor" includes for all tax purposes the
consolidated taxpayer group of which Lessor is a part.

 

 

(c)

Payment. The amounts payable pursuant to this Paragraph 19 shall be payable upon
demand of Lessor, accompanied by a statement describing in reasonable detail
such claim, action, damage, cost, expense, fee, obligation, liability, lien or
tax and setting forth the computation of the amount so payable, which
computation shall be binding and conclusive upon Lessee, absent manifest error.
The indemnities and assumptions of liabilities and obligations contained in this
Paragraph 19 shall continue in full force and effect notwithstanding the
expiration or other termination of this Lease.

 

 

--------------------------------------------------------------------------------



 

 

20.

DELINQUENT PAYMENTS. (a) Service Charge. Since it would be impractical or
extremely difficult to fix Lessor's actual damages for collecting and accounting
for a late payment, if any payment to Lessor required herein (including, but not
limited to, rental, renewal, tax, purchase and other amounts) is not paid on or
before its due date, Lessee shall pay to Lessor an amount equal to 5% of any
such late payment. (b) Interest. Lessee shall also pay interest on any such late
payment from the due date thereof until the date paid at the littlest of 18% per
annum or the maximum rate allowed by law.

 

21.

DEFAULT; REMEDIES. Any of the following shall constitute an "Event of Default"
under this Lease: If (a) Lessee fails to pay when due any rent or other amount
required herein to be paid by Lessee and such non-payment continues for more
than seven days after notice thereof from Lessor, or (b) Lessee makes an
assignment for the benefit of creditors, whether voluntary or involuntary, or
(c) a petition is filed by or against Lessee under any bankruptcy, insolvency or
similar legislation, or (d) Lessee violates or fails to perform any provision of
either this Lease or any Acquisition Agreement, or violates or fails to perform
any covenant or representation made by Lessee herein, and fails to correct the
same within seven days after notice thereof from Lessor, or (e) Lessee makes a
bulk transfer of furniture, furnishings, fixtures or other equipment or
inventory, or (f) Lessee ceases doing business as a going concern or terminates
its existence, or (g) Lessee consolidates with, merges with or into, or conveys
or leases all or substantially all of its assets as an entirety to any person or
engages in any other form of reorganization, or there is a change in the legal
structure of Lessee, in each case it results, in the opinion of the Lessor, in a
material adverse change in Lessee's ability to perform its obligations under
this Lease, or (h) any representation or warranty made by Lessee in this Lease
or in any other document or agreement furnished by Lessee to Lessor shall prove
to have been false or misleading in any material respect when made or when
deemed to have been made, or (i) Lessee shall be in default under any material
obligation for the payment of borrowed money or the deferred purchase price of,
or for the payment of any rent due with respect to, any real or personal
property and such default continues for more than seven days after notice
thereof from Lessor, or (j) Lessee shall be in default under any other agreement
now existing or hereafter made with Lessor or any of Lessor's affiliates and
such default continues for more than seven days after notice thereof from
Lessor, or (k) any event or condition described in the foregoing clauses (b),
(c), (e), (f), (g), (h) (in clauses (g) and (h) substituting the phrase
"guaranty or other credit support document" for the word "Lease"), (i) or (j)
shall have occurred with respect to any guarantor of, or other party liable in
whole or in part for, Lessee's obligations hereunder, or such guarantor or other
party shall have defaulted in the observance or performance of any covenant,
condition or agreement to be observed or performed by it under the guaranty or
other credit support document pursuant to which it is liable for Lessee's
obligations hereunder, or such guaranty or other credit support document shall
have been revoked or terminated or shall have otherwise ceased, for any reason,
to be in full force and effect. An Event of Default with respect to any
Equipment Schedule shall constitute an Event of Default for all Equipment
Schedules. Lessee shall promptly notify Lessor of the occurrence of any Event of
Default upon Lessee's receipt of notice or knowledge thereof (other than
pursuant to Lessor's notice).

 

 

If an Event of Default occurs, Lessor shall have the right to exercise any one
or more of the following remedies in order to protect the interests and
reasonably expected profits and bargains of Lessor: (a) Lessor may terminate
this Lease with respect to all or any part of the Equipment, (b) Lessor may
recover from Lessee all rent and other amounts then due and as they shall
thereafter become due hereunder, (c) Lessor may take possession of any or all
items of Equipment, wherever the same may be located, without demand or notice,
without any court order or other process of law and without liability to Lessee
for any damages occasioned by such taking of possession, and any such taking of
possession shall not constitute a termination of this Lease, (d) Lessor may
recover from Lessee, with respect to any and all items of Equipment, and with or
without repossessing the Equipment the sum of (1) the total amount due and owing
to Lessor at the item of such default, plus (2) an amount calculated by Lessor
which is the present value at 5% per annum simple interest discount of all rent
and other amounts payable by Lessee with respect to said item(s) from date of
such payment to date of expiration of its Initial Term, plus (3) the
"reversionary value" of the Equipment, which shall be determined by Lessor as
the total cost of the Equipment less 60% of the total rent (net of sales/use
taxes, if any) required to be paid pursuant to Paragraph 9, and which the
parties agree is a reasonable estimate of such value; and upon the payment of
all amounts described in clauses (1), (2) and (3) above, Lessee will become
entitled to the Equipment AS IS, WHERE IS, without warranty whatsoever;
provided, however, that if the Lessor shall sell, lease or otherwise dispose of
the Equipment in a commercially reasonable manner, with or without notice and on

 

 

--------------------------------------------------------------------------------



 

public or private bid, and apply the net proceeds thereof (after deducting all
expenses, including attorneys' fees incurred in connection therewith), to the
sum of (1), (2) and (3) above, and e) Lessor may pursue any other remedy
available at law or in equity, including but not limited to seeking damages or
specific performance and/or obtaining an injunction.

 

 

No right or remedy herein conferred upon or reserved to Lessor is exclusive of
any right or remedy herein or by law or equity provided or permitted; but each
shall be cumulative of every other right or remedy given hereunder or now or
hereafter existing at law or in equity or by statute or otherwise, and may be
enforced concurrently therewith or from time to time, but Lessor shall not be
entitled to recover a greater amount in damages than Lessor could have gained by
receipt of the Lessee's full, timely and complete performance of its obligations
pursuant to the terms of this Lease plus accrued delinquent payments under
Paragraph 21.

 

22.

LESSOR'S EXPENSE. Lessee shall pay Lessor all costs and expenses, including
attorney's fees and the fees of collection agencies, incurred by Lessor in
enforcing any of the terms, conditions, or provisions hereof or in protecting
Lessor's rights herein. Lessee's obligation hereunder includes all such costs
and expenses experienced by Lessor (a) prior to filing of an action, (b) in
connection with an action which is dismissed, and (c) in the enforcement of any
judgment. Lessee's obligation to pay Lessor's attorney's fees incurred in
enforcing any judgment is a separate obligation of Lessee, severable from
Lessee's other obligations hereunder, which obligation will survive such
judgment and will not be deemed to have been merged into such judgment.

 

23.

OWNERSHIP; PERSONAL PROPERTY. The Equipment shall at all times remain the
property of Lessor and Lessee shall have no right, title or interest therein or
thereto except as expressly set forth in this Lease and the Equipment shall at
all times be and remain personal property notwithstanding that the Equipment or
any part thereof may now be, or hereafter become, in any manner, affixed or
attached to real property or any improvements thereon.

 

24.

NOTICES. Any notice, request, demand or other communication permitted or
required to be given to a party under this Lease shall be in writing and shall
be sent to the addressee at the address set forth above or on the Equipment
Schedule (or at such other address as shall be designated by notice to the other
party and persons receiving copies), effective upon actual receipt (or refusal
to accept delivery) by the addressee on any business day or the first business
day following receipt after the close of normal business hours or on any
non-business day, by (a) FedEx (or other equivalent national or international
overnight courier) or United States Express Mail, (b) certified, registered,
priority or express United States mail, return receipt requested, (c) telecopy
or (d) messenger, by hand or any other means of actual delivery

 

25.

ACQUISITION AGREEMENTS. If the Equipment is subject to any Acquisition
Agreement, Lessee as part of this Lease, transfers and assigns to Lessor all of
its rights, but none of its obligations (except for Lessee's obligation to pay
for the Equipment conditioned upon Lessee's acceptance in accordance with
Paragraph 6), in and to the Acquisition Agreement, including but not limited to
the right to take title to the Equipment. Lessee shall indemnify and hold Lessor
harmless in accordance with Paragraph 19 from any liability resulting from any
Acquisition Agreement as well as liabilities resulting from any Acquisition
Agreement Lessor is required to enter into on behalf of Lessee or with Lessee
for purposes of this Lease.

 

26.

UPGRADES. Any existing lease between Lessor and Lessee subject to an "upgrade"
program shall continue in full force and effect and shall be kept free of
default by Lessee (even if the Equipment covered by the existing lease is sold.
traded-in, etc.) until any such existing lease is cancelled by Lessor when, if
applicable, the new Equipment is accepted by Lessee for all purposes of this
Lease.

 

27.

PURCHASE OPTION. If no default shall have occurred and be continuing, Lessee
shall be entitled, at its option upon written notice to Lessor, which notice
must be received by Lessor at least 90 days prior to the end of either the
Initial Term or any renewal term of any Equipment Schedule, to purchase all, but
not less than all, of the Equipment covered by such Equipment Schedule from
Lessor at the end of the Initial Term or any renewal term for such Equipment
Schedule at a purchase price equal to the then fair market value of the
Equipment in use and operational, in the condition required by this Lease, as
mutually agreed by Lessor and Lessee. On a date which is no later than the
expiration date of the Initial Term or any renewal term, as applicable, Lessee
shall pay to Lessor the purchase price for the Equipment covered by such
Equipment Schedule (plus any taxes levied thereon) and Lessor shall sell the
Equipment "as-is where-is" without any warranties express or implied.

 

28.

RELATED EQUIPMENT SCHEDULES. In the event that any Equipment Schedule hereunder
shall include Equipment that may become attached to, affixed to, or used in
connection with Equipment covered under another Equipment Schedule hereunder
("Related Equipment Schedule"), Lessee acknowledges the following: (a) if Lessee
elects to exercise a purchase option or renewal option under any Equipment
Schedule, if provided; or (b) if Lessee elects to return the Equipment under any
Equipment Schedule as

 

 

--------------------------------------------------------------------------------



 

described in Paragraph 14, then Lessor, at its discretion, may require the
similar disposition of all Related Equipment Schedules as provided for by this
Lease.

 

29.

EQUIPMENT SCHEDULES. An executed Equipment Schedule that incorporates by
reference the terms of this Master Lease Agreement, marked "Original," shall be
the original of this Lease for the Equipment described therein for all purposes.
All other executed counterparts of this Lease shall be marked "Duplicate."
Unless specified otherwise therein, in the event any written rider or other
agreement is attached to and made a part of an Equipment Schedule, the terms and
conditions of said written agreement shall apply only to said Equipment Schedule
and shall not apply to any other Equipment Schedule made a part of this Lease.
In the event Lessee issues a purchase order to Lessor covering Equipment to be
leased hereunder, it is agreed that such purchase order is issued for purposes
of authorization and Lessee's internal use only, and. none of its terms and
conditions shall modify the terms and conditions of this Lease and/or related
documentation, or affect Lessor's responsibility to Lessee as defined in this
Lease. To the extent this Lease constitutes chattel paper, as such term is
defined in the Uniform Commercial Code of the applicable jurisdiction, no
security interest in this Lease may be created through the transfer of
possession of any counterpart other than the Original of this Lease.

 

30.

GENERAL REPRESENTATIONS OF THE PARTIES. Each party represents and warrants to
the other party that, as of the date hereof, as of the date of the execution of
each Equipment Schedule and as of the date of each extension, modification or
amendment of this Lease and each Equipment Schedule, and covenants and agrees
with the other party that for so long as any Equipment is leased pursuant
hereto: (a) such party is and will continue to be a corporation or other entity
duly organized, validly existing and in good standing under the laws of its
state of organization and maintains its chief executive office at the
address(es) set forth for it either on the signature page to this Lease (and any
Equipment Schedule entered into pursuant hereto) or in the introduction thereto,
or as otherwise set forth in a written notice to the other party; (b) such party
has and will maintain the legal capacity, power, authority and unrestricted
right to execute and deliver this Lease (and any Equipment Schedule entered into
pursuant hereto) and to perform all of its obligations hereunder; (c) the
execution and delivery by such party of this Lease (and any Equipment Schedule
entered into pursuant hereto) and the performance by such party of all of its
obligations hereunder will not violate or be in conflict with any term or
provision of (i) any applicable law, (ii) any judgment, order, writ, injunction,
decree or consent of any court or other judicial authority applicable to such
party or any material part of such party's assets and properties, (iii) any of
the organizational or governing documents of such party, or (iv) any material
agreement, document or obligation to which it is a party, and such party will
not adopt any such conflicting organizational or governing document or enter
into any such conflicting agreement, document or obligation; (d) no consent,
approval or authorization of, or registration, declaration or filing with, any
governmental authority or other person (including any equity holder of any
party) is required as a condition precedent, concurrent or subsequent to or in
connection with the due and valid execution, delivery and performance by such
party of this Lease (and any Equipment Schedule entered into pursuant hereto) or
the legality, validity, binding effect or enforceability of any of the terms and
provisions of this Lease (and any Equipment Schedule entered into pursuant
hereto); (d) this Lease (and any Equipment Schedule entered into pursuant
hereto) is a legal, valid and binding obligation of such party, enforceable
against such party in accordance with their respective terms and provisions; and
(e) each party has independently and fully reviewed and evaluated this Lease
(and any Equipment Schedule entered into pursuant hereto) and all related
documents, the contemplated obligations and transactions and the potential
effects of such obligations and transactions on the assets, business, cash flow,
expenses, income, liabilities, operations, properties, prospects, reputation,
taxation or condition (financial or otherwise) of such party and its affiliates,
which review and evaluation was made together with the officers, directors and
other representatives of such party, its legal counsel and (to the extent deemed
prudent by such party) other legal counsel and financial and other advisors to
such party, and such party hereby absolutely, unconditionally, irrevocably,
expressly and forever assumes any and all attendant risks and waives any and all
rights, claims, defenses or objections with respect thereto

 

31.

LESSEE'S REPRESENTATIONS. Lessee represents and warrants to Lessor that, as of
the date hereof, as of the date of the execution of each Equipment Schedule and
as of the date of each extension, modification or amendment of this Lease and
each Equipment Schedule, and covenants and agrees with the Lessor that for so
long as any Equipment is leased pursuant hereto: (a) the Equipment is being
leased hereunder for business purposes and is not being and will not be used for
any illicit or illegal business or scheme; (b) the financial information (if
any) respecting Lessee furnished to Lessor is complete, accurate and fairly
presents the financial condition of the Customer; (d) the credit, financial and
other information furnished or to be furnished by or on behalf of Lessee to
Lessor is true and correct and does not and will not contain a misstatement of a
material fact or omit to state a material fact required to be stated therein in
order to make it, in the light of the circumstances under which made, not
misleading; and (f) there does not exist any pending or threatened action or
proceeding before any court or administrative agency which might materially
adversely affect Lessee's financial condition or operations

 

 

 

--------------------------------------------------------------------------------



32.

FINANCIAL STATEMENTS. Lessee agrees to furnish to Lessor (i) as soon as
available, and in any event within 120 days after the last day of each fiscal
year of Lessee, a copy of the financial statements of Lessee as of the end of
such fiscal year, certified by an independent certified public accounting firm:
(ii) as soon as available, and in any event within 60 days after the last day of
each quarter of Lessee's fiscal year, a copy of quarterly financial statements
certified by the principal financial officer of Lessee; and (iii) such
additional information concerning Lessee as Lessor may reasonably request.

 

33.

GOOD FAITH DEPOSIT REQUIREMENT. Lessee agrees, with respect to each transaction,
to pay the Good Faith Deposit specified in Lessor's proposal for such
transaction or in the Equipment Schedule related thereto. This Good Faith
Deposit is given in consideration for Lessor's costs and expenses in
investigating and appraising and/or establishing credit for Lessee. This Good
Faith Deposit shall not be refunded unless Lessor declines to accept Lessee's
offer to enter into this Lease. Upon Lessor's acceptance of Lessee's offer to
enter into this Lease, unless otherwise specified in the proposal or Equipment
Schedule, the amount shall be applied to the first period's rent payment. Lessee
acknowledges that Lessor's act of depositing any Good Faith Deposit into
Lessor's bank account shall not in itself constitute Lessor's acceptance of
Lessee's offer to enter into this Lease.

 

34.

INTERPRETATION, SEVERABILITY, ETC. The parties acknowledge and agree that the
terms and provisions of this Lease and the Equipment Schedules have been
negotiated, shall be construed fairly as to all parties hereto, and shall not be
construed in favor of or against any party. The term "including" shall mean
"including (without limitation)", whether or not so stated. The terms
"including", "including, but not limited to", "including (without limitation)"
and similar phrases (i) mean that the items specifically listed after such term
are examples of the provision preceding such term and are not intended to be all
inclusive, (ii) shall not in any way limit (or be deemed or construed to limit)
the generality of the provision preceding such term, and (iii) shall not in any
way preclude (or be deemed or construed to preclude) any other applicable item
encompassed by the general provision preceding such term. In the event that any
term or provision of this Lease or any Equipment Schedule shall be finally
determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by an authority having jurisdiction and venue, that
determination shall not impair or otherwise affect the validity, legality or
enforceability (a) by or before that authority of the remaining terms and
provisions of this Lease and the Equipment Schedules, which shall be enforced as
if the unenforceable term or provision were deleted or reduced pursuant to the
next sentence, as applicable, or (b) by or before any other authority of any of
the terms and provisions of this Lease and the Equipment Schedules. If any term
or provision of this Lease or any Equipment Schedule is held to be unenforceable
because of the scope or duration of any such provision, the parties agree that
any court making such determination shall have the power, and is hereby
requested, to reduce the scope or duration of such term or provision to the
maximum permissible under applicable law so that said term or provision shall be
enforceable in such reduced form.

 

35.

MISCELLANEOUS. Lessor reserves the right to charge Lessee fees for its provision
of additional administrative services related to this Lease requested by Lessee.
Lessee shall provide Lessor with such corporate resolutions, opinions of
counsel, financial statements, and other documents (including documents for
filing or recording) as Lessor may request from time to time. LESSEE HEREBY
APPOINTS LESSOR OR ITS ASSIGNEE ITS TRUE AND LAWFUL ATTORNEY IN FACT TO EXECUTE
ON BEHALF OF LESSEE ALL UNIFORM COMMERCIAL CODE FINANCING STATEMENTS OR OTHER
DOCUMENTS WHICH, IN LESSOR'S DETERMINATION, ARE NECESSARY TO SECURE LESSOR'S
INTEREST IN SAID EQUIPMENT. The filing of UCC Financing Statements is
precautionary and shall not be evidence that this Lease is intended as security.
If for any reason this agreement is determined not to be a lease, Lessee hereby
grants Lessor a security interest in this Lease, the Equipment or collateral
pertaining thereto and the proceeds thereof, including release, sale or
disposition of the Equipment or other collateral. If more than one Lessee is
named in this Lease, the liability of each shall be joint and several. Time is
of the essence with respect to this Lease.

 

36.

FORCE MAJEURE. Notwithstanding any other term or provision of this Lease (and
any Equipment Schedule entered into pursuant hereto), no party shall be
responsible for or be in breach of or default under this Lease (and any
Equipment Schedule entered into pursuant hereto) for any performance delay or
failure that is the result of any and all acts of God and other acts, events,
circumstances, impediments or occurrences beyond the control of the delayed
person (each a "Force Majeure"), including (without limitation) any (i) accident
or mishap not caused by the delayed person, (ii) assault, attack, battle,
blockade, bombing, embargo, police action, siege or other act of defense,
offense, terrorism or war (whether or not declared), in each case whether
civilian, militia, military or otherwise and whether domestic or foreign, (iii)
governmental regulation or decree or other act or failure to act of any
governmental authority or other regulatory body, in each case whether civil,
military or otherwise and whether domestic or foreign, (iv)

 

 

--------------------------------------------------------------------------------



 

earthquake, explosion, fire, flood, hurricane or other natural or man-made
calamity or disaster, (v) epidemic, environmental contamination or other natural
or man-made pestilence or toxic exposure (whether biological, chemical,
radiological or otherwise), or any quarantine or other restriction arising
therefrom, (vi) failure of, interruption in or impairment of any delivery,
internet, mail, monetary, power, telecommunication, transmission, transportation
or utility system or any other service, product or equipment provided or
maintained by a third party, (vii) lockout, strike or similar labor
interruptions, (viii) insurrection, riot or other civil disturbance, (ix)
hacking or other unauthorized access, spamming, virus, trojan or other
unauthorized program, or other computer or technological tampering or attack, or
(x) sabotage or other criminal or intentionally disruptive third party act, in
each case together with any and all consequential disruptions, delays, effects
or other acts, events, circumstances, impediments or occurrences and
irrespective of how localized or widespread. Upon prompt notice to the other
party, the party affected by any Force Majeure shall be excused from performance
hereunder to the extent and for so long as its performance hereunder is
prevented or restricted by a Force Majeure (and the other party shall likewise
be excused from performance of its obligations hereunder relating to such
delayed or failed performance to the same extent and for the same duration);
provided that the party so affected shall use reasonable efforts (without
increased cost) to avoid, mitigate or remove such Force Majeure and to minimize
the consequences thereof, and both parties shall resume performance hereunder
with the utmost dispatch whenever such non-performance causes are removed.

 

37.

NO WAIVER BY ACTION, ETC. Any failure of the Lessor to require strict
performance by the Lessee or any waiver by Lessor of any provision herein shall
not be construed as a consent or waiver of any other breach of the same or of
any other provision. Any waiver or consent from either party respecting any
provision of this Lease or any related document shall be effective only in the
specific instance for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent. The failure or
delay of any party at any time to require performance of, or to exercise or
enforce its rights or remedies with respect to, any provision of this Lease
shall not affect such party's right at a later time to exercise or enforce any
such provision. No notice to or demand on any party shall entitle such party to
any other notice or demand in similar or other circumstances. Any acceptance by
or on behalf of a party of (A) any partial or late payment, reimbursement or
performance shall not constitute a satisfaction or waiver of the obligation then
due or the resulting default, or (B) any payment, reimbursement or performance
of any obligation during the continuance of any default shall not constitute a
waiver or cure thereof, and the party or its designee may accept or reject any
such payment, reimbursement or performance without affecting any obligation or
any of the party's rights, powers, privileges, remedies and other interests
under this Lease, any related document or applicable law. All rights, powers,
privileges, remedies and other interests of each party hereunder are cumulative
and not alternatives, and they are in addition to (and shall not limit) any
other right, power, privilege, remedy or other interest of such party under this
Lease, any related document or applicable law.

 

38.

SUCCESSORS AND ASSIGNS; ASSIGNMENT; INTENDED BENEFICIARIES. This Lease and each
related document shall be binding upon and inure to the benefit of the
successors, permitted assigns and legal representatives of each party
(including, without limitation, any assignee of substantially all of the
business or assets of any party or any successor by merger). Neither party may
assign any of its rights or obligations under this Lease or any related document
to any other person without the consent of the other party; provided, however,
that either party may assign its rights and obligations hereunder in whole or in
part to any of its affiliates (without, however, relieving the assignor of any
of its obligations hereunder) by giving the other party a copy of such
assignment. Without limiting the generality of the foregoing, Lessee
acknowledges and agrees that Lessor may pledge this Lease and all accounts,
payment intangibles, general intangibles and other rights and interest arising
hereunder to one or more lender(s), such lender(s) shall be entitled upon
default to enforce any and all of the rights, powers, privileges, remedies and
interests of Lessor as so assigned in accordance with this Lease, the applicable
loan documents and applicable law, and such lender(s) shall not be responsible
or liable for any of the acts, omissions, duties, liabilities or obligations of
Lessor or any of its affiliates under this Lease or otherwise. Except as
otherwise provided in this Lease, the representations, agreements and other
provisions of this Lease are for the exclusive benefit of the parties hereto,
and no other person (including, without limitation, any creditor of a party)
shall have any right or claim against any party by reason of any of those
provisions or be entitled to enforce any of those provisions against any party.

 

39.

COUNTERPARTS, GOVERNING LAW, AMENDMENTS, ETC. This Lease shall be effective on
the date as of which this Lease shall be executed and delivered by the parties
hereto. This Lease or any related document may be executed in two or more
counterpart copies of the entire document or of signature pages to the document,
each of which may be executed by one or more of the parties hereto and may be
sent by fax or other electronic means,, but all of which, when taken together,
shall constitute a single agreement binding upon all of the parties hereto. This
Lease and all related documents shall be governed by and construed in accordance
with the applicable laws pertaining, in the State of New York (other than those
conflict of law rules that would defer to the substantive laws of another
jurisdiction). The headings contained in this Lease or any related document are
for reference purposes only and shall not affect the

 

 

--------------------------------------------------------------------------------



 

meaning or interpretation of this Lease or any related document. Each and every
supplement or modification to or amendment or restatement of this Lease or any
related document shall be in writing and signed by all of the parties hereto,
and each and every waiver of, or consent to any departure from, any term or
provision of this Lease or any related document shall be in writing and signed
by each affected party hereto.

 

40.

WAIVER OF JURY TRIAL; ALL WAIVERS INTENTIONAL, ETC. In any action, suit or
proceeding in any jurisdiction brought against Lessor by Lessee, or vice versa,
each party hereby absolutely, unconditionally, irrevocably and expressly waives
forever trial by jury. This waiver of jury trial by each party, and each other
waiver, release, relinquishment or similar surrender of rights (however
expressed) made by a party in this Lease, has been absolutely, unconditionally,
irrevocably, knowingly and intentionally made by such party.

 

41.

ENTIRE AGREEMENT. No party or any of its representatives has made, accepted or
acknowledged any representation, warranty, promise, assurance, agreement,
obligation or understanding (oral or otherwise) to, with or for the benefit of
the other party or any of its representatives other than as expressly set forth
in this Lease. This Lease and any Approval Letter issued by Lessor and any
Equipment Schedule hereunder contains the entire agreement of the parties, and
supersedes and completely replaces all prior and other communications,
discussions and other representations, warranties, promises, assurances,
agreements and understandings (oral, implied or otherwise) between the parties,
with respect to the matters contained in this Lease.

 

 

IN WITNESS WHEREOF, the parties have executed this Master Lease Agreement
effective as of the first date it is executed by Lessee below.

 

SPAR Marketing Services, Inc. (Lessor)

 

SPAR Marketing Force, Inc. (Lessee)

Date
As of 7/1/08

 

 

 

 

           /s/ Robert G. Brown

 

           /s/ James R. Segreto

 

Name:  Robert G. Brown

Title:    Chairman & Chief Executive
               Officer

 

Name:  James R. Segreto

Title:    Chief Financial Officer

 

 

 

 

 

Home Office:    7711 North Military Trail
                           Palm Beach Gardens, FL 33410

 

 

Home Office:    1910 Opdyke Court
                           Auburn Hills, MI 48326

 

 

 

 

 

 

 

 

 

 

 